FILED

UNITED STATES DISTRICT CoURT APR 2 3 2013
FoR THE D1STRICT oF CoLUMBIA C'€"28 U.S.C. § 2254, along with an application to proceed irz forma pauperis. The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction

Petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional
Institution in Smithfield, North Carolina. He is challenging his state conviction entered on
March 18, 2013. Federal court review of state convictions is available under 28 U.S.C. § 2254
only after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter,
"an application for a writ of habeas corpus [] made by a person in custody under the judgment
and sentence of a State court . . . may be filed in the district court for the district wherein such
person is in custody or in the district court for the district within which the State court was held
which convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 224l(d).

Because petitioner has no recourse in the District of Columbia, this action will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 

/
¢

Uni State, istr”ict Judge

Date: April __Q_, 2013 `jgpé$%